72 B.R. 227 (1987)
In re Alonzo R. McDONALD, Debtor.
Bankruptcy No. 86-01473.
United States Bankruptcy Court, D. South Carolina.
March 12, 1987.
George G. Reaves, Reaves & Moore, Florence, S.C., for debtor.
Mary G. Slocum, Asst. U.S. Atty., Vinton D. Lide, U.S. Atty., Columbia, S.C., for U.S.A.

ORDER
J. BRATTON DAVIS, Bankruptcy Judge.
This matter of the debtor's application to convert this case from Chapter 11 to Chapter 12 came on for hearing on January 28, 1987.
The debtor contends that he is entitled to convert from Chapter 11 to Chapter 12 pursuant to 11 U.S.C. § 1112(d), as amended by § 256 of Pub.L. No. 99-554, which states:

*228 The court may convert a case under this chapter to a case under chapter 12 or 13 of this title only if 
(1) the debtor requests such conversion;
(2) the debtor has not been discharged under section 1141(d) of this title; and

(3) if the debtor requests conversion to chapter 12 of this title, such conversion is equitable.[1]
However, § 302(c)(1) of Pub.L. No. 99-554 states:
The amendments made by subtitle B of title II shall not apply with respect to cases commenced under title 11 of the United States Code before the effective date of this Act.[2]
Therefore, any cases commenced prior to November 26, 1986 may not be converted.
The debtor filed his chapter 11 petition for relief on May 6, 1986, months before November 26, 1986, the effective date of the Act.
Therefore, the debtor's application to convert this case from chapter 11 to chapter 12 should be denied. In re Waetjen, Case No. 4-86-3335 (Bankr.D.Minn., Nov. 26, 1986); In re Groth, 69 B.R. 90 (Bankr. D.Minn., 1987) (applying the same analysis to conversion of pending Chapter 13 cases); In re Konerza, Case No. 3-86-2022 (Bankr. D.Minn., Jan. 7, 1987); In re Tomlin Farms, Inc., 68 B.R. 41 (Bankr.D.N.D., 1986).
AND IT IS SO ORDERED.
NOTES
[1]  The underscorings represent the amendments of Pub.L. No. 99-554.
[2]  The effective date of the Act is November 26, 1986.